DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 14-15, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (2007/0103432).
	Yee et al. disclose a suspended projection system comprising:

	optical components (368) such as a projector, multiple lenses or video cameras or the like [0032];
	 attachment means, such as mechanical structures from a variety of known attachment structures including spring devices or motor driven means [0031].  Whereas limitation d. is drawn to a particular use of the system, such is deemed an obvious intended use because projection systems can be used for many different purposes.  Such limitation presents no distinguishing structure over the prior art.
	Re claims 9-11, the optics may contain an IR filter [0026], which may be placed in a position as desired in the optical train because it would act in a like manner regardless of location
	Re claims 16-17, the optics are sealed and the filter is placed after the light source.

Claims 2-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. as applied to claim 1 above, and further in view of Hellin et al. (9,229,300) and Lin (2006/0146298).
With respect to claims 2-4 the solid body containing structure for the projection system containing optics, filters  or the like.  Hellin and Lin teach the adjustable movement of 
It would have been obvious to provide movable optics within the projection housing , as taught by Hellin and Lin, in order to provided adjustment of the image on the projection surface.
Re claims 3, 18, the projector may be a DMD [0026] attached by commonly known means such as screws.
Re claims 14-15, collimators and light shields are old and noxious optics for use in projection. Official notice is made of these facts.  Such it would have been obvious use known optical means in the image path in order to obtain desired projection characteristics.
Claim 12-13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellin as applied to claim 11 above, and further in view of Jackson (2008/01582523).
Hellin discloses the invention substantially as claimed but does not specify the material used to form optics.
Jackson specifies the plastic being formed of claimed materials and including an antireflective tint to reduce reflection.
It would have been obvious to one skilled in the art at the time of the invention to form optics of well known materials .

Allowable Subject Matter
Claims 7-8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd